1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR NEW
      CENTURY HOME EQUITY LOAN TRUST,
5                                                          2:20-cv-01706-APG-VCF
      SERIES  2005-D, ASSET     BACKED
      PASSTHROUGH CERTIFICATES,                            ORDER
6
                           Plaintiff,
7
      vs.
8
      WESTCOR LAND TITLE INSURANCE
9     COMPANY; DOE INDIVIDUALS I through X;
      and ROE CORPORATIONS XI through XX,
10    inclusive,

11                          Defendant.

12          Before the Court is Deutsche Bank’s Motion for Leave to file Its Reply in Support of Motion to

13   Compel Rule 30(B)(6) Deponent from Westcor and Motion for Costs and Fees Under Seal (ECF NO. 54).

14          Deutsche Bank Trustee moves for leave to file Exhibit 1, all references to Exhibit 1, and portions

15   of Exhibit 1 to Deutsche Bank Trustee’s Reply in Support of Motion to Compel Rule 30(B)(6) Deponent

16   from Westcor and Motion for Costs and Fees (hereinafter “Reply”) under seal.

17          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any

18   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to

19   the granting of the motion. No opposition has been filed and the time to file an opposition has passed.

20   Here, it would seem as though the defendant has consented to the granting of the instant motion.

21          The Ninth Circuit has emphasized a strong presumption in favor of access to court records and

22   documents. Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). This general

23   right to public documents, however, is not absolute. Nixon v. Warner Commc’ns, 435 U.S. 589, 598

24   (1978). Local Rule IA 10-5 explains that a party may file a document with the court under seal if

25   accompanied by a motion for leave to file those documents under seal.
1           A party seeking to seal documents in support of a non-dispositive motion must only show “good

2    cause” exists to seal the documents in question. Kamakana v. City and County of Honolulu, 447 F.3d

3    1172, 1179-80 (9th Cir. 2006). Here, the good cause standard is met and the motion to seal is granted.

4           Accordingly, and good cause appearing,

5           IT IS HEREBY ORDERED that Deutsche Bank’s Motion for Leave to file Its Reply in Support

6    of Motion to Compel Rule 30(B)(6) Deponent from Westcor and Motion for Costs and Fees Under Seal

7    (ECF NO. 54) is GRANTED.

8

9           DATED this 23rd day of June, 2021.
                                                                _________________________
10                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
